Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, an axial direction of the three legs, a winding direction from the input side coil 25end to the output side coil end of the first coil and a winding direction from the input side coil end to the output side coil end of the second coil, as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
(a) Claim 1, line 9, typing error: “the axial direction ” should be “an axial direction”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A reactor comprising: 
an outer peripheral iron core; 
three leg iron cores provided on an inner 
5surface side of the outer peripheral iron core and spaced 
apart from each other in a circumferential direction; and 
three coils wound around each of the three leg 
iron cores, each of the three coils having an input side
coil end and an output side coil end projecting from a 
10same end surface on an end side in the axial direction of 
the three leg iron cores; 
the three coils including 
two first coils in which a projecting 
position of the input side coil end and a projecting 
15position of the output side coil end at a portion 
projecting from the end surface have a first relative 
positional relationship, and
one second coil in which the projecting 
position of the input side coil end and the projecting 
20position of the output side coil end at the portion 
projecting from the end surface have a second relative 
positional relationship opposite to the first relative 
positional relationship; and 
a winding direction from the input side coil 
25end to the output side coil end of the first coil and a 
winding direction from the input side coil end to the 
output side coil end of the second coil being reversed to 
each other

The most relevant prior art references are as follows:
(i) Tsukada et al. (US 20180254135 A1) substantially teaches that as shown in FIG. 1, a reactor 5 includes an outer peripheral iron core 20 having a hexagonal cross-section and at least three core coils 31 to 33 disposed inside the outer peripheral iron core 20. The number of cores is preferably an integral multiple of 3, and the reactor 5 can thereby be used as a three-phase reactor. Note that, the outer peripheral iron core 20 may be another polygonal shape or round. The core coils 31 to 33 include cores 41 to 43 and coils 51 to 53 wound onto the cores 41 to 43, respectively. Each of the outer peripheral iron core 20 and the cores 41 to 43 is made by stacking iron sheets, carbon steel sheets or electromagnetic steel sheets, or made of a pressed powder core. As shown in FIG. 1, the cores 41 to 43 have approximately the same dimensions as each other, and are arranged at approximately equal intervals in the circumferential direction of the outer peripheral iron core 20. In FIG. 1, the cores 41 to 43 are in contact or integral with the outer peripheral iron core 20 at their radial outer end portions (see para 0027-0029)
 (ii) Maeda et al. (US 20170154718 A1) teaches the multi-phase reactor according to the present invention, and schematically illustrating an example of a three-phase reactor. As is apparent from a comparison between FIG. 4 and FIG. 1 described above, in the three-phase reactor of the third example, each of winding cores (second cores) 1, 2, and 3 includes two radial legs 11 and 13, 21 and 23, and 31 and 33 each having one end facing outside of a circular-shaped central core (first core) 41 and extending radially, and a peripheral portion 12, 22, and 32 connecting other ends of the two radial legs. An end face at the one end of each of the radial legs 11 and 13, 21 and 23, and 31 and 33 has a circular arc shape corresponding to the circumference of the circular-shaped central core 42. In addition, certain gaps d is provided between the one ends of the respective radial legs and the circumference of the central core 41.
Core fixing members 61, 62, and 63 are provided respectively between the peripheral portions 12, 22, and 32 of adjacent two of the winding cores 1, 2, and 3. In other words, the core fixing member 61 is provided between the peripheral portion 12 of the winding core 1 and the peripheral portion 22 of the winding core 2; the core fixing member 62 is provided between the peripheral portion 22 of the winding core 2 and the peripheral portion 32 of the winding core 3; and the core fixing member 63 is provided between the peripheral portion 32 of the winding core 3 and the peripheral portion 12 of the winding core 1 (see Fig. 4; para 0046-0048).
(iii) Yoshida et al. (US 20190035530 A1) teaches that a reactor, comprising a core body including at least three iron cores, an end plate and a pedestal which are fastened to the core body so as to interpose the core body therebetween, and a plurality of shaft parts which support the core body between the end plate and the pedestal in a vicinity of an outer edge of the core body, wherein gaps, which can be magnetically coupled, are formed between one of the at least three iron cores and another iron core adjacent thereto, and at least one shaft part of the plurality of shaft parts is used as a ground wiring terminal on an upper surface of the end plate (see para claim 1, Fig. 3).

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837